FILED
                              NOT FOR PUBLICATION                           OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CARLOS ARNOLDO CONDE                              No. 12-72467
QUEVEDO; AMALIA CONDE
TURCIOS,                                          Agency Nos.        A089-853-122
                                                                     A089-853-120
               Petitioners,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Carlos Arnoldo Conde Quevedo and Amalia Conde Turcios, natives and

citizens of Guatemala, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny in part and

grant in part the petition for review, and we remand.

      Petitioners do not challenge the agency’s finding that their asylum

applications were untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived). Thus, we deny the petition as to their asylum claims.

      In analyzing petitioners’ claims, the BIA assumed Conde Quevedo was a

credible witness. We reject petitioners’ contentions that the BIA erred by not

analyzing the IJ’s credibility finding further.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to establish it is more likely than not they would be tortured at the

instigation of or with the acquiescence of the government if returned to Guatemala.

See Silaya, 524 F.3d at 1073. Thus, we deny the petition as to their CAT claims.

      In denying petitioners’ withholding of removal claims, the agency found

petitioners failed to establish past persecution or a fear of future persecution on

account of a protected ground. When the IJ and BIA issued their decisions in this


                                            2                                    12-72467
case, they did not have the benefit of this court’s decisions in Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d

1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand petitioners’

withholding of removal claims to determine the impact, if any, of these decisions.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this

remand, we do not reach petitioners’ remaining challenges to the agency’s denial

of their withholding of removal claims at this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                    12-72467